DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the reference number 1 is pointing at the incorrect location in figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “solder feet of the upper terminals arranged in a front row, the solder feet of the lower terminals arranged in a rear row which is behind the front row” must be shown or the feature(s) canceled from the claim(s) (claim 13).  No new matter should be entered.

Claim Objections
Claim 9 is objected to because of the following informalities:  claim 9, line 2, change “a annular groove” to --an annular groove--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the first insulator" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the foot section" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the waterproof plastic" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5, the limitation “a limit wall” is vague and indefinite because it does not tie in with any structure limitations in the claims. What is the function of the limit wall ?
Claim 6 recites the limitation "the body portion of the housing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the parts of body sections of the terminals" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 11 recites the limitation "the waterproof plastic" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the front inter plastic body" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the rear plastic body" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the body section" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the waterproof plastic" in line 37.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 presents limitations “the solder feet of the upper terminals arranged in a front row, the solder feet of the lower terminals arranged in a rear row which is behind the front row” not illustrated or disclosed such that the claim may be considered indefinite. (Note: For purpose same row).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jo et al. (US 10,340,622).
In regard to claim 1, Jo et al. discloses a waterproof female connector 119, comprising:
a housing 500 having a base section (see illustrated drawing below), a tongue section 501 extended from a front end of the base section, and a cavity (see illustrated drawing below) formed in the base section; a plurality of terminals 400 secured to the first insulator 520, each of the terminals 400 having a contacting section 410 exposed on a surface of the tongue section 501, a solder foot 420 exposed outside the housing, and a body portion 430 connected between the contacting section 410 and the foot section 420, a part of each the body portion 430 exposed from the cavity; an elastomeric 600 (col. 16, lines 1-6) filled in the cavity and sealed the part of each the body portion 430, the waterproof plastic 600 having an annular rib 620 (fig. 13) protruded outside the cavity; and a shell 700 enclosed the housing 500 and the elastomeric 600, 

In regard to claim 2, Jo et al. discloses the annular rib 620 is squeezed by the shell 700 to form a sealed contact with the shell 700 when the shell 700 encloses the housing 500 and the elastomeric 600 (fig. 5, col. 16, lines 61-67).

In regard to claim 3, Jo et al. discloses at least an annular concave groove 630 is formed on the elastomeric 600 to contain a deformation part of the annular rib 620 when the annular rib 620 is squeezed (see fig. 13, col. 16, lines 61-67).

In regard to claim 4, Jo et al. discloses the base section of the housing 500 extends backwardly to form a protrusion section (see illustrated drawing below) next to the cavity, an end of the elastomeric 600 is surrounded the protrusion section, and the annular rib 620 is surrounded the protrusion section (see fig. 12).

In regard to claim 6, Jo et al. discloses the housing 500 has a first insulator 520 and a second insulator 502, the first insulator 520 has the tongue section 501, the first insulator 520 and the second insulator 502 are divided up the body portion of the housing 500 between themselves, the second insulator 502 is arranged behind the first insulator 520, the cavity is positioned between the first insulator and the second insulator, contacting sections 410 of the terminals 400 are secured to the first insulator 520, solder feet 420 of the terminals 400 are secured to the second insulator 502, the parts of body sections 430 of the terminals 400 are located between the first insulator and the second insulator and sealed in the elastomeric 600, the shell 700 encloses the second insulator 502.



In regard to claim 11, Jo et al. discloses a waterproof connector 119, comprising:
a first insulator 520 having a base section (see illustrated drawing below), a tongue section 501 extended from a front end of the base section;
a second insulator 502 positioned behind the first insulator 520; 
a cavity (see illustrated drawing below) formed between the first insulator and the second insulator; a plurality of terminals 400 secured to the first insulator and the second insulator, each of the terminals having a contacting section 410 secured to the first insulator and exposed on a surface of the tongue section, a solder foot 420 secured to the second insulator and exposed outside the second insulator, and a body portion 430 secured to first insulator and the second insulator, a part of each the body portion 430 exposed from the cavity; an elastomeric filled 600 in the cavity and sealed the part of each the body portion 430, the waterproof plastic 600 having an annular rib 620 (fig. 13) protruded beyond an outer surface of the base section of the first insulator; and
a shell 700 enclosed the first insulator and the elastomeric, the annular rib being squeezed by an inner surface of the shell (fig. 5, col. 16, lines 61-67).

In regard to claim 12, Jo et al. discloses at least an annular concave groove 630 is formed on the elastomeric 600 to contain a deformation part of the annular rib 620 when the annular rib 620 is squeezed (see fig. 13, col. 16, lines 61-67).

[AltContent: textbox (protrusion section)][AltContent: connector][AltContent: textbox (rear interior plastic body)][AltContent: connector][AltContent: textbox (front external plastic body)][AltContent: textbox (base section)][AltContent: textbox (front interior plastic body)][AltContent: connector][AltContent: textbox ()][AltContent: connector][AltContent: connector][AltContent: textbox (cavity)][AltContent: arrow]
    PNG
    media_image1.png
    402
    549
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. in view of Qiu et al. (US 2017/0373438 A1).
In regard to claim 8, Jo et al. discloses the first insulator 520 has a front interior plastic body (see illustrated drawing below) and a front external plastic body (see illustrated drawing below), the front interior plastic body has a central isolation plate 300 formed therein, a plurality of front terminal slots are formed on an upper side and a lower side of the front interior plastic body, the second insulator 502 has a rear interior plastic body (see illustrated drawing below) and a plurality of rear terminal slots are formed on an upper side and a lower side of the rear interior plastic body, a connection section 361 inlaid in the rear interior plastic body is formed at a rear end of the central isolation plate 300, the connection section 361 is connected to a grounding section 363 which is exposed outside of the rear interior plastic body, front ends and rear ends of the body portions of the terminals 400 are arranged in the front terminal slots and the rear terminal slots respectively, the front external plastic body is formed at a front end of the front interior plastic body and the contacting sections 410 of the terminals 400, the contacting sections 410 of the terminals 400 are exposed on an upper side and a lower side of the front external plastic body, the solder feet 420 of the terminals 400 are exposed outside the rear external plastic body.
However, Jo et al. does not disclose a rear external plastic body enclosed the rear interior plastic body.
Qiu et al. discloses a rear external plastic body 7 enclosed the rear interior plastic body 1a (as shown in fig. 7) in order to protect the interior of the connector 100 against the penetration of debris or moisture from outside environment.
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention was made to modify the invention of Jo et al. by constructing 

In regard to claim 13, Jo et al. discloses a waterproof connector 119, comprising:
a front interior plastic body (see illustrated drawing above) having a plurality of front terminal slots 510 formed on a top surface and a bottom surface of the front interior plastic body; 
a rear interior plastic body (see illustrated drawing above) having a plurality of rear terminal slots (see fig. 4) formed on a top surface and a bottom surface of the rear interior plastic body; 
a central isolation plate 300 positioned in the front interior plastic body and the rear plastic body by a first injection molding;
a plurality of upper terminals 400 having body portions 430, front ends of the body portions 430 of the upper terminals positioned in the front terminal slots 510 of the top surface of the front interior plastic body, rear ends of the body portions 430 of the upper terminals positioned in the rear terminal slots of the top surface of the rear interior plastic body;
a plurality of lower terminals 400 having body portions 430, front ends of the body portions 430 of the lower terminals positioned in the front terminal slots 510 of the bottom surface of the front interior plastic body, rear ends of the body portions 430 of the lower terminals positioned in the rear terminal slots of the bottom surface of the rear interior plastic body;
a front external plastic body (see illustrated drawing above) enclosed the front interior plastic body by a second injection molding to form a base section (see illustrated drawing above) and a tongue section 501 extended from a front surface of the body section 520, the upper terminals and the lower terminals having contacting sections 410 connected to the front ends of the body portions 430, the contacting sections 410 of the upper terminals exposed from 
a cavity (see illustrated drawing above) formed between the front external plastic body and the rear external plastic body, the body portions 430 of the upper terminals and the lower terminals having middle sections which are connected between the front ends and the rear ends of the body portions 430, the middle sections of the body portions 430 of the upper terminals and the lower terminals exposed from the cavity; 
an elastomeric 600 fully filled the cavity and sealed the middle sections of the body portions 430 of the upper terminals and the lower terminals by a third injection molding, the waterproof plastic 600 having an annular rib 620 protruded beyond an outer surface of the base section of the front external plastic body; and 
a shell 700 enclosed the front external plastic body and the elastomeric 600 to squeeze the annular rib 620 and deform the annular rib 620 (figures 5, 13, col. 16, lines 61-67).
However, Jo et al. does not disclose a rear external plastic body enclosed the rear interior plastic body by the second injection molding, the upper terminals and the lower terminals having solder feet 420 connected to the rear ends of the body portions 430, the solder feet 420 exposed from a bottom surface of the rear external plastic body, the solder feet 420 of the upper and lower terminals arranged in a the same row.
Qiu et al. discloses a rear external plastic body 7 enclosed the rear interior plastic body 1a (as shown in fig. 7) in order to protect the interior of the connector 100 against the penetration of debris or moisture from outside environment.
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention was made to modify the invention of Jo et al. by constructing the rear external plastic body as disclosed by Qiu et al. in order to provide an improved waterproof connector.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. in view of Zhao et al. (US 9,742,098) and Hsu (US 10,819,062).
In regard to claims 9, 10, Jo et al. does not disclose a flange is formed at a front end of the shell 700, a shell case is enclosed the shell 700, an annular groove is formed between the flange and a front end of the shell case, and a silicone waterproof ring is arranged in the annular groove, wherein a ring-shaped rib is formed on the silicone waterproof ring.
Zhao et al. discloses a flange (see illustrated drawing below) is formed at a front end of the shell 5, a shell case 6 is enclosed the shell 5, an annular groove (see illustrated drawing below) is formed between the flange and a front end of the shell case 6, and a waterproof ring (see illustrated drawing below) is arranged in the annular groove, wherein a ring-shaped rib (see illustrated drawing below) is formed on the waterproof ring
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention was made to modify the invention of Jo et al. by constructing the shell case as disclosed by Zhao et al. in order to provide an improved waterproof connector.
However, Jo et al. as modified by Zhao et al. is silent about the material of the waterproof ring.
Hsu discloses a flange 112 is formed at a front end of the shell 11, an annular groove 113 is formed at the front end of the shell 11, and a silicone (col. 3, lines 55-57) waterproof ring 12 is arranged in the annular groove 113.
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention was made to further modify the invention of Jo et al. as modified by Zhao et al. by constructing the waterproof ring of silicone material as disclosed by Zhao et al. in order to provide an improved waterproof connector. Other than being waterproof, silicone has many other benefits, such as flexibility, low toxicity and weather and chemical resistance. Its elasticity and flexibility mean that even following product application, the sealed materials do not lose porousness and remain very breathable.


[AltContent: connector][AltContent: connector][AltContent: textbox (groove)][AltContent: arrow][AltContent: textbox (flange)][AltContent: connector]
    PNG
    media_image2.png
    328
    534
    media_image2.png
    Greyscale

[AltContent: textbox (ring-shaped rib)][AltContent: textbox (waterproof ring)]



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tdt
4/13/2021


/THO D TA/Primary Examiner, Art Unit 2831